
	
		III
		110th CONGRESS
		2d Session
		S. RES. 508
		IN THE SENATE OF THE UNITED STATES
		
			April 9, 2008
			Mr. Alexander (for
			 himself and Mr. Corker) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the University of Tennessee
		  women's basketball team for winning the 2008 National Collegiate Athletic
		  Association Division I Women's Basketball Championship.
	
	
		Whereas, on April 8, 2008, before a crowd of over 21,000
			 fans, the University of Tennessee women's basketball team (referred to in this
			 preamble as the Lady Vols) defeated the Cardinal of Stanford by
			 a score of 64–48 to win the 2008 National Collegiate Athletic Association
			 Division I Women's Basketball Championship;
		Whereas that victory marked the second national title for
			 the Lady Vols in 2 years, and the 8th national title of the Lady Vols in the
			 last 20 years;
		Whereas the University of Tennessee became the first
			 school to accomplish back-to-back national titles twice, having previously
			 achieved that feat during its 3-peat from 1996 through 1998;
		Whereas the Lady Vols were successful due to the
			 leadership of Head Coach Pat Summitt, the Nation's all-time winningest National
			 Collegiate Athletic Association basketball coach among men's and women's teams,
			 with 983 wins over 34 seasons at the University of Tennessee;
		Whereas Joan Cronan, the Women's Athletics Director of the
			 University of Tennessee, has—
			(1)shown vision and
			 leadership throughout her 25-year career at the University of Tennessee;
			 and
			(2)created 1 of the
			 most visible and respected athletic programs in the country;
			Whereas the Lady Vols compiled an impressive overall
			 record of 36 wins and 2 losses, avenging 1 of those losses against Stanford in
			 the championship game;
		Whereas the Lady Vols were guided all season long
			 by—
			(1)the leadership of
			 the seniors on the team, including—
				(A)Nicky
			 Anosike;
				(B)Alberta
			 Auguste;
				(C)Shannon Bobbitt;
			 and
				(D)Alexis
			 Hornbuckle; and
				(2)the outstanding
			 play of the 2008 Naismith Trophy winner, Candace Parker;
			Whereas Candace Parker, while playing with an injured
			 shoulder, tallied 17 points, 9 rebounds, and 4 steals, and was selected as the
			 Most Outstanding Player for the 2008 tournament, becoming—
			(1)the 4th player in
			 history to achieve that honor 2 years in a row; and
			(2)the 5th member of
			 the University of Tennessee women's basketball team to be so honored, following
			 in the footsteps of—
				(A)Chamique
			 Holdsclaw, who was honored in 1997 and 1998;
				(B)Michelle
			 Marciniak, who was honored in 1996;
				(C)Bridgette Gordon,
			 who was honored in 1989; and
				(D)Tonya Edwards,
			 who was honored in 1987;
				Whereas Shannon Bobbitt, who at only 5 feet, 2 inches, is
			 the shortest player ever to play on the University of Tennessee women's
			 basketball team, and whose 3 first half 3-pointers and transition defense
			 helped establish an early lead, finished the game with 13 points, and was named
			 to the 2008 All-Tournament Team;
		Whereas Nicky Anosike, who finished the game with 12
			 points, 8 rebounds, and a game-high 6 steals, was named to the 2008
			 All-Tournament Team;
		Whereas Alberta Auguste scored 7 points to go along with 7
			 rebounds;
		Whereas Alexis Hornbuckle, whose dogged defense helped
			 hold the Stanford team to a season-low 48 points and a season-high 25
			 turnovers, finished with 6 points and 3 assists;
		Whereas freshman Vicki Baugh provided a nice boost off the
			 bench with 8 points and 4 rebounds; and
		Whereas Head Coach Pat Summitt's Lady Vols set an example
			 off the court as well, by continuing to sustain a remarkable graduation rate,
			 with every student athlete who has completed her eligibility at the University
			 of Tennessee graduating or working toward all of the requirements for
			 graduation: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 University of Tennessee women's basketball team for—
				(A)being champions
			 on and off the court; and
				(B)the victory of
			 the team in the 2008 National Collegiate Athletic Association Division I
			 Women's Basketball Championship (referred to in this resolution as the
			 NCAA women's basketball championship);
				(2)recognizes the
			 significant achievements of the players, coaches, students, alumni, and support
			 staff whose dedication and hard work helped the University of Tennessee Lady
			 Volunteers win the NCAA women's basketball championship; and
			(3)respectfully
			 requests the Secretary of the Senate to transmit for appropriate display an
			 enrolled copy of this resolution to—
				(A)Dr. John D.
			 Petersen, President of the University of Tennessee;
				(B)Joan Cronan,
			 Women's Athletics Director of the University of Tennessee; and
				(C)Pat Summitt,
			 Women's Basketball Head Coach of the University of Tennessee.
				
